An unpub|ishec

order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

SuPREME CouRT
oF
NEvADA

 1947/a 

 

WILLIAM J_AMES WILKINS, NO. 63610

Appellant,

THE STATE oF NEVADA, §  L § 

Respondent. OCT 1 5 2013
ORDER DISMISSING APPEAL

This is a proper person appeal from orders regarding
restitution payments issued after restitution review hearings. Ninth
Judicial District Court, Douglas County; Michael P. Gibbons, Judge.
Because no statute or court rule permits an appeal from
orders regarding restitution payments, we lack jurisdiction. Castillo v.
State, 106 Nev. 349, 352, 792 P.Zd 1133, 1135 (1990). Accordingly, we

ORDER this appeal DISMISSED.



    

J.
Hardesty
, J.
, J.
cc: Hon. Michael P. Gibbons, District Judge
William J ames Wilkins
Attorney General/Carson City
Douglas County District Attorney/Minden
Douglas County Clerk